In concurring in the filed opinion of Mr. Associate Justice Cothran, herein, my reasons therefor are herebelow stated:
Man, in his effort to protect the individual by organized government, provided in this organization for a sovereign, in America called executive. At first this sovereign was supposed "to do no wrong." Gradually, by revolution and strife, it was determined that the sovereign ought to do no wrong; next, that he will do no wrong; finally, by enactments of Parliament, he shall do no wrong. Hence his powers were hedged about by law, fixing so plain a path for his feet that he could do no wrong. Traveling in this path brings us back to the original truism, the sovereign can do no wrong, because hedged about by law.
So far as Ben Bess is concerned, the Governor has followed an uncharted path, and consequently has done wrong. After pardoning Bess and reincarcerating him, it is the same as if an individual had made a deed of property, and, finding it had been obtained by fraud and deceit, repossessed himself of the property without due process of law or by force.